 1
 2
 3
 4
 5                        IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8   Mesa Golfland Limited,                            No. CV-20-01616-PHX-JJT
 9                  Plaintiff,                         ORDER
10   v.
11   Douglas A. Ducey,
12                  Defendant.
13          Upon Plaintiff’s filing of a First Amended Complaint (Doc. 37) with Defendant’s
14   consent (Doc. 42),
15          IT IS ORDERED denying as moot Defendant’s Motion to Dismiss (Doc. 11), filed
16   with regard to Plaintiff’s original Complaint.
17          Dated this 29th day of September, 2020.
18
19                                          Honorable John J. Tuchi
                                            United States District Judge
20
21
22
23
24
25
26
27
28
